DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alysa Youngson (Reg. No. 72795) on March 18, 2022.

The application has been amended as follows: 
Please amend claim 1 by changing “a tube configured to emit radiation;” in line 2 to “a tube configured to emit radiation and to scan the phantom;”.
Please amend claim 1 by changing “the tube and configured to detect the radiation emitted from the tube to obtain a captured image and convert the captured image into image data” in lines 3-5 to “the tube, the detector being configured to detect the radiation emitted from the tube to obtain a captured image of the phantom when the tube scans the phantom, and convert the captured image into image data”. 
Please amend claim 1 by changing “a plurality of markers” in line 10 to “the plurality of markers”. 

obtaining a captured image of the phantom by detecting radiation with the detector;
converting the captured image into image data;” after “the method comprising:” in line 8 and before “determining whether” in line 9. 
Please amend claim 5 by changing “a plurality of markers” in line 9 to “the plurality of markers”. 
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on January 14, 2022. 
Claims 1 and 5 have been amended. 
Response to Arguments
Applicant’s arguments, see Pg. 5, filed January 14, 2022, with respect to claims 1-8 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities found in the claims. 
Applicant’s arguments, see Pg. 6-8, filed January 14, 2022, with respect to claims 1-8 have been fully considered and are persuasive.  The112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language and has clarified the claimed subject matter. 
Allowable Subject Matter
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Claus (U.S. 2007/0122020) and Tokuda (U.S. 2017/0000581).
Regarding claim 1:

a tube (Fig. 1, 12) configured to emit radiation (Fig. 1, radiation from 12) and to scan the phantom (Fig. 1, 18);
a detector (Fig. 1, 16) that is disposed so as to face the tube (Fig. 1, 12), the detector being configured to detect the radiation (Fig. 1, 16 detecting radiation from 12) emitted from the tube to obtain a captured image of the phantom when the tube scans the phantom (Fig. 3, 46, images of phantom acquired), and convert the captured image into image data (Fig. 3, 46, images of phantom acquired), and wherein the phantom has a plurality of markers as a first group at positions relatively far from the detector (Fig. 4, markers 62 would be closer to source 12 and further from the detector 16 in Fig. 1)  and has a plurality of markers as a second group at positions relatively close to the detector (Fig. 4, markers 62 would be further from source 12 and closer to the detector 16 in Fig. 1); and
a processor (Fig. 1, 34) configured to determine whether the plurality of markers in the captured image correspond to markers in the first group or markers in the second group ([0039] and [0040], pairs of markers depend on marker location).
Tokuda teaches a processor (Fig. 2) configured to select, from the plurality of markers, a marker corresponding to the first group ([0064]-[0069], clustering markers in to groups) at the positions relatively far from the detector, and a marker corresponding to the second group ([0064]-[0069], clustering markers in to groups) at the positions relatively close to the detector as a pair of markers based on a relative positional relationship ([0091]-[0092], set of markers registered based on position) between the plurality of markers in the captured image ([0029], CT imaging; [0064]-[0069], clustering markers in to groups).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-4 are allowable by virtue of their dependency. 
Regarding claim 5:
Claus discloses a radiation image processing method in a radiation image processing apparatus including a tube that emits radiation, a detector that is disposed so as to face tube and that detects the radiation emitted from the tube to obtain a captured image and converts the captured image into image data, and a phantom that is provided between the tube and the detector, and the phantom has a plurality of markers as a first group at positions relatively far from the detector and has a plurality of markers as a second group at positions relatively close to the detector, the method comprising:
scanning the phantom with radiation from the tube (Fig. 1, phantom 18 is scanned with radiation 14 from tube 12);
obtaining a captured image of the phantom by detecting radiation with the detector (Fig. 3, 46, images of the phantom are acquired);
converting the captured image into image data (Fig. 3, 46, images of the phantom are acquired;
determining whether the plurality of markers in the captured image correspond to markers in the first group or markers in the second group ([0039] and [0040], pairs of markers depend on marker location).

However, Claus and Tokuda fail to teach determining whether a plurality of markers in the captured image correspond to markers in the first group or markers in the second group based on an area of each of the plurality of markers in the captured image.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 6-8 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884